Exhibit 10.2

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED NOR
QUALIFIED UNDER ANY STATE SECURITIES LAWS AND HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISPOSITION
THEREOF.  THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED.


COMMON STOCK PURCHASE WARRANT
 


 
MV PORTFOLIOS, INC.
 
Warrant Shares:    Initial Issuance Date: __________ 2014
Aggregate Exercise Price: $
 
 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, EraStar, Inc. or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof and on or prior to the close
of business on the five (5) year anniversary of the Initial Issuance Date set
forth above (the “Termination Date”), to subscribe for and purchase from MV
Portfolios, Inc., a Nevada corporation (the “Company”), up to   shares (as
subject to adjustment herein, the “Warrant Shares”) of common stock of the
Company (the “Common Stock”).  The purchase price of one share of Common Stock
under this Warrant shall be equal to the Exercise Price, as defined in Section
1.2.


ARTICLE 1.   EXERCISE RIGHTS
 
The Holder will have the right to exercise this Warrant to purchase shares of
Common Stock as set forth below.


1.1 Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, from and after the Initial Issuance
Date set forth above, and then at any time, by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed facsimile or emailed copy of the Notice of
Exercise form annexed hereto.  Within three (3) business days following the date
of exercise as aforesaid, the Holder shall deliver the aggregate Exercise Price
for the shares specified in the applicable Notice of Exercise by wire transfer
or check drawn on a United States bank.  Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased.  The Holder and the Company shall maintain records
showing the number of Warrant Shares purchased and the date of such
purchases.  The Company shall deliver any objection to any Notice of Exercise
form within 24 hours of receipt of such notice.  THE HOLDER AND ANY ASSIGNEE, BY
ACCEPTANCE OF THIS WARRANT, ACKNOWLEDGE AND AGREE THAT, BY REASON OF THE
PROVISIONS OF THIS PARAGRAPH, FOLLOWING THE PURCHASE OF A PORTION OF THE WARRANT
SHARES HEREUNDER, THE NUMBER OF WARRANT SHARES AVAILABLE FOR PURCHASE HEREUNDER
AT ANY GIVEN TIME MAY BE LESS THAN THE AMOUNT STATED ON THE FACE HEREOF.
 
1.2 Exercise Price.  The exercise price per share of Common Stock under this
Warrant shall be $        per share, subject to adjustment hereunder (the
“Exercise Price”).  The aggregate exercise price is $         .

 
 
 

--------------------------------------------------------------------------------

 


1.3 Delivery of Warrant Shares.  Warrant Shares purchased hereunder will be
delivered to Holder by 2:30 pm EST within three (3) business days of Notice of
Exercise by “DWAC/FAST” electronic transfer if such shares and then subject to
an effective registration statement or, if not subject to an effective
registration statement, by the issuance of physical certificates noting that
such shares are restricted (such date, the “Warrant Share Delivery Date”).  For
example, if Holder delivers a Notice of Exercise to the Company at 5:15 pm
eastern time on Monday January 1st, the Company’s transfer agent must deliver
shares to Holder’s broker via “DWAC/FAST” electronic transfer by no later than
2:30 pm eastern time on Thursday January 4th.  The Warrant Shares shall be
deemed to have been issued, and Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date of delivery of the Notice of Exercise.  The
Company will make its commercially reasonable efforts to deliver the Warrant
Shares to the Holder as soon as practicable.
 
1.4 Delivery of Warrant.  The Holder shall physically surrender this Warrant to
the Company once the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full.  If this Warrant shall
have been exercised in part, the Company shall, at the request of Holder and
upon surrender of this Warrant, at the time of delivery of the Warrant Shares,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant and, for
purposes of Rule 144, shall tack back to the original date of this Warrant.
 
1.5 Choice of Remedies.  Nothing herein, including, shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof.
 
1.6 Charges, Taxes and Expenses.  Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such shares, all of which taxes and
expenses shall be paid by the Company, and such Warrant Shares shall be issued
in the name of the Holder or in such name or names as may be directed by the
Holder.  The Company shall pay all transfer agent fees required for same-day
processing of any Notice of Exercise.
 
ARTICLE 2.   ADJUSTMENTS
 
2.1 Stock Dividends and Splits.  If the Company, at any time while this Warrant
is outstanding:  (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant or any other warrant or equity equivalent), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged.  Any adjustment made pursuant to
this Section 2.1 shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
2.2 Notice to Holder.  Whenever the Exercise Price is adjusted pursuant to any
provision of this Article 2, the Company shall promptly notify the Holder (by
written notice) setting forth the Exercise Price after such adjustment and any
resulting adjustment to the number of Warrant Shares and setting forth a brief
statement of the facts requiring such adjustment.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 3.   COMPANY COVENANTS
 
3.1 Reservation of Shares.  As of the issuance date of this Warrant and for the
remaining period during which the Warrant is exercisable, the Company will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Warrant Shares upon the full exercise of
this Warrant.  The Company represents that upon exercise and issuance in
accordance with the terms hereof, such Warrant Shares will be duly and validly
issued, fully paid and non-assessable.  The Company agrees that its issuance of
this Warrant constitutes full authority to its officers, agents and transfer
agents who are charged with the duty of executing and issuing shares to execute
and issue the necessary Warrant Shares upon the exercise of this Warrant.  No
further approval or authority of the stockholders of the Board of Directors of
the Company is required for the issuance of the Warrant Shares.
 
ARTICLE 4.   MISCELLANEOUS
 
4.1 Representation by the Holder.  The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act and any applicable state securities laws.  Holder is an
“accredited investor” as such term is defined in Rule 501(a) promulgated under
the Securities Act whose knowledge and experience in financial and business
matters are such that such Holder is capable of evaluating the merits and risks
of its investment in the Warrants or the Warrant Shares and (ii)(A) such
Holder’s financial situation is such that it can afford to bear the economic
risk of holding the Warrants or the Warrant Shares for an indefinite period of
time, (B) such Holder can afford to suffer complete loss of its investment in
the Warrants or the Warrant Shares, (C) the Company has made available to such
Holder all documents and information that such Holder has requested relating to
an investment in the Company and (D) such Holder has had adequate opportunity to
ask questions of, and receive answers from, the Company as well as the Company’s
officers, employees, agents and other representatives concerning the Company’s
business, operations, financial condition, assets, liabilities and all other
matters relevant to such Holder’s investment in the Warrants or the Warrant
Shares.
 
4.2 Transferability.  Subject to compliance with any applicable securities laws,
this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, by a written
assignment of this Warrant duly executed by the Holder or its agent or
attorney.  If necessary to obtain a new warrant for any assignee, the Company,
upon surrender of this Warrant, shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees, as applicable, and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and such new Warrants, for purposes of Rule 144, shall tack
back to the original date of this Warrant to the extent permitted under Rule
144.
 
4.3 Assignability.  This Warrant may be assigned by the Holder to anyone of its
choosing with the Company’s approval.
 
4.4 Notices.  Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier.  Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.
 
4.5 Governing Law.  This Warrant shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to the principles of conflict of laws thereof.  Any action brought by either
party against the other concerning the transactions contemplated by this Warrant
shall be brought only in the state courts located in the County of San Diego or
in the United Stated District Court for the Southern District of
California.  Both parties and the individuals signing this Agreement agree to
submit to the jurisdiction of such courts.
 

 
 

--------------------------------------------------------------------------------

 
 
4.6 No Rights as Stockholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 1.1.
 
4.7 Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
 
4.8 Attorney Fees.  In the event any attorney is employed by either party to
this Warrant with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Warrant or because
of an alleged dispute, breach, default or misrepresentation in connection with
any of the provisions of this Warrant, the prevailing party in such proceeding
will be entitled to recover from the other party reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.
 
4.9 Opinion of Counsel.  In the event that an opinion of counsel is needed for
any matter related to this Warrant, Holder has the right to have any such
opinion provided by its counsel provided that such opinion is reasonably
acceptable to the Borrower and its counsel.
 
4.10 Amendment Provision.  The term “Warrant” and all references thereto, as
used throughout this instrument, means this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.


 
MV PORTFOLIOS, INC.
 
By:  ____________________________
 
William Meadow, Chief Executive Officer
 
 
 
 
ERASTAR, INC.
 
By:  ____________________________
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
TO:           MV PORTFOLIOS, INC.
 
(1)           The undersigned hereby elects to purchase ________ Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
(2)           Payment shall take the form of lawful money of the United States;
(3)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:
_______________________________
 
The Warrant Shares shall be delivered to the following DWAC Account Number:
 
_______________________________
 


 
_______________________________
 


 
_______________________________
 
(4)           Accredited Investor. The undersigned is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]
 
Name: ____________________________
 
Date: _____________________________
 




 Initial _____
